Title: Thomas Erskine Birch to Thomas Jefferson, 24 February 1812
From: Birch, Thomas Erskine
To: Jefferson, Thomas


          
            
                  Most Respectable Sir. 
                   
                     Anchor & Hope Acad. Wythe 
                     24th Feb. 1812
            
		  A few days previous to recieving your letter of the 3d of Ult, I was aware that the Virginian Orator, which I sent, had not been recieved by you, as no register had been entered in any Post Office. Your letter confirmed it, & I found that the book was taken, & the letter that was inclosed in the book sent on, & recd by you: I accordingly sent another book, & letter, but am doubtful whether you have recd either. If you have recd the last letter & the book again miscarried, be so kind as to inform me, & I will send another book by a gentleman who will do himself the honor of putting it into your hands, who will in about 4 weeks start for Charlottesville
            
            I have the honor to subscribe myself, illustrious Sir, Yr mo Obt &
            Very humble Sert
                  Thos E Birch
          
          
            PS.
            If you have recd both my letters & neither of the books, I consider myself in rather an awkward situation, until I am assured that you have recd one.
            
                     T E B
          
        